F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                       March 17, 2006
                                 TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                        Clerk of Court

 PATRICK D. COANDO,

               Plaintiff - Appellant,                  No. 05-4274
          v.                                             (D. Utah)
 DOMINION EXPLORATION                          (D.C. No. 2:05-CV-778-PGC)
 PRODUCTION, INC.,

               Defendant - Appellee.


                            ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, HARTZ, and TYMKOVICH, Circuit
Judges.


      On September 19, 2005, Patrick Coando filed a complaint in the United

States District Court for the District of Utah against Dominion Exploration

Production, Inc. (Dominion). Among the complaint’s allegations were that (1) he

was denied his war-time treaty right as an enrolled member of the Eastern


      *
        After examining the brief and appellate record, this panel has determined
unanimously to honor the party’s request for a decision on the brief without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
Shoshone tribe to work on the Uinta Valley Reservation for Dominion, (2)

Dominion’s failure to hire him constituted racial discrimination, (3) Dominion

committed a breach of contract by violating certain treaties signed by the United

States, and (4) Dominion and the State of Utah committed certain acts of

terrorism on the Uinta Valley Reservation. The district court observed that since

1991 Mr. Coando had been the plaintiff in 28 different cases filed in the District

of Utah, and that Mr. Coando was subject to filing restrictions imposed by a 1993

court order, including the requirement that he obtain leave from the court before

filing any civil complaint in the District of Utah. The district court dismissed

Mr. Coando’s complaint for failure to follow the filing requirements imposed by

the 1993 order. Mr. Coando appeals, claiming that the dismissal violated certain

constitutional rights and alleging various acts of judicial misconduct. We have

jurisdiction under 28 U.S.C. § 1291 and affirm.

      Mr. Coando argues that the district court’s dismissal of his complaint

violated his Seventh Amendment right to a jury trial. He also argues that the

court’s refusal to accept further filings violated other provisions of the United

States Constitution, including the Due Process Clause, the Equal Protection

Clause, and the Sixth Amendment. Although Mr. Coando does not explain how

the dismissal violates those constitutional rights, we construe his arguments as

challenging the constitutionality of the underlying order imposing filing


                                         -2-
restrictions. Mr. Coando, however, cites no authority for his contentions. And in

similar circumstances we have imposed or upheld such restrictions. See, e.g.,

Howard v. Mail-Well Envelope Co., 150 F.3d 1227, 1232 (10th Cir. 1998)

(enjoining an individual “from proceeding as an appellant, or as a petitioner in an

original proceeding, without the representation of a licensed attorney admitted to

practice in this court, unless he first obtains permission to proceed pro se.”);

Coando v. Westport Resources, 85 Fed. Appx. 59, 62 (10th Cir. 2003)

(unpublished disposition) (“We note that this court regularly upholds–and enters–

orders imposing filing restrictions on plaintiffs with a demonstrated history of

filing frivolous lawsuits. See, e.g., Winslow v. Hunder (In re Winslow), 17 F.3d

314, 315-16 (10th Cir. 1994).”). Mr. Coando’s challenge to the constitutionality

of the 1993 order fails.

      Mr. Coando asserts that the district judge was practicing law for the

defense and acting out of prejudice against Mr. Coando in dismissing his

complaint. He also appears to assert that the district judge engaged in ex parte

communications with the defendant. But Mr. Coando does not support these

assertions with any citations to evidence in the record, and thus we will not

consider them. See Hinman v. Rogers, 831 F.2d 937, 939-40 (10th Cir. 1987)

(conclusions, beliefs, and speculation are not an adequate basis for recusal or

disqualification of a judge).


                                          -3-
      In addition, Mr. Coando contends that the 1993 order is “bogus” and

“manufactured,” and that the district judge committed perjury by stating that

Mr. Coando had been the plaintiff in 28 cases in the District of Utah. Yet he

points to no record evidence supporting the accusation of perjury or his claim that

he was never involved in the earlier litigation. On the contrary, the record on

appeal includes a copy of the magistrate judge’s 1992 report recommending

dismissal of Mr. Coando’s complaint as frivolous and the imposition of filing

restrictions, and the district court order adopting the report and recommendation.

This claim must fail.

      Finally, Mr. Coando appears to allege that an order of this court was

improperly altered. Again, no evidence of record supports the allegation.

      We AFFIRM the order of the district court.


                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -4-